Exhibit 10.1

 

Outside Director Compensation Program

(Updated as of February 2016)

 

The following compensation shall be payable in accordance with the terms set
forth below to each Outside Director serving on the Board of Directors (the
“Board”) of Demand Media, Inc. (the “Corporation”). Outside Directors shall
include any member of the Board who is not (i) an employee of the Corporation,
or (ii) affiliated with Oak Investment Partners, Spectrum Equity Investors or
Generation Partners, or any of their affiliated entities (collectively, the
“Venture Sponsors”).

 

Cash Compensation

 

Board Service

 

 

Annual Retainer:

 

$

50,000

 

 

 

Non-Executive Chairman

 

 

Annual Retainer

 

$

100,000

 

 

 

Committee Service

 

 

Audit Committee:

 

 

Chair Annual Retainer:

 

$

25,000

Member Annual Retainer:

 

$

12,500

Compensation Committee:

 

 

Chair Annual Retainer:

 

$

15,000

Member Annual Retainer:

 

$

7,500

Nominating and Corporate Governance Committee:

 

 

Chair Annual Retainer:

 

$

10,000

Member Annual Retainer:

 

$

5,000

 

All Annual Retainers will be paid quarterly in arrears after the end of each
applicable calendar quarter at the regularly scheduled Board meeting following
the conclusion of such quarter. The Annual Retainers to be paid for serving as
the Non-Executive Chairman and for service on any Committee (including as
Committee chair) are in addition to the Annual Retainer for serving on the
Board.

 

1

--------------------------------------------------------------------------------


 

Equity Compensation

 

Initial Equity Grant:

 

Each Outside Director will receive an initial equity award granted on or after
the date on which the Outside Director is first elected to the Board (the
“Initial Grant”) with an aggregate grant date fair value of approximately
$150,000. The Initial Grant shall consist of (i) a one-time restricted stock
unit award with respect to the Corporation’s common stock with a grant date fair
value of approximately $75,000 (the “Initial RSU Grant”) and (ii) a one-time
non-qualified stock option award with respect to the Corporation’s common stock
with a grant date fair value of approximately $75,000 (the “Initial Option
Grant”), which Initial Option Grant shall have an exercise price equal to the
closing price of the Corporation’s common stock on the grant date on the
applicable exchange or market on which its common stock is listed as of such
date. One-third (1/3) of the Initial RSU Grant shall vest on the one year
anniversary of the Outside Director’s appointment to the Board and the remaining
two-thirds (2/3) of the Initial RSU Grant shall vest in eight (8) substantially
equal installments on each three-month anniversary of the first vesting date,
subject to continued Board service through the applicable vesting date.
One-third (1/3) of the Initial Option Grant shall vest on the one year
anniversary of the Outside Director’s appointment to the Board and the remaining
two-thirds (2/3) of the Initial Option Grant shall vest in twenty-four (24)
substantially equal installments on each monthly anniversary of the first
vesting date, subject to continued Board service through the applicable vesting
date.

 

Annual Equity Grant:

 

Each Outside Director who is serving on the Board on the day preceding any
annual meeting of stockholders (excluding any Outside Director that received an
Initial Grant in the same calendar year as the calendar year in which the
applicable annual meeting of stockholders takes place) and whose service will
continue on the day following such annual meeting (whether due to re-election or
an ongoing term of service) will automatically receive an additional equity
award granted as of the date of such annual meeting (the “Annual Grant”) with an
aggregate grant date fair value of approximately $75,000. The Annual Grant shall
consist of (i) a restricted stock unit award with respect to the Corporation’s
common stock with a grant date fair value of approximately $37,500 (the “Annual
RSU Grant”) and (ii) a non-qualified stock option award with respect to the
Corporation’s common stock with a grant date fair value of approximately $37,500
(the “Annual Option Grant”), which Annual Option Grant shall have an exercise
price equal to the closing price of the Corporation’s common stock on the grant
date on the applicable exchange or market on which its common stock is listed as
of such date. The Annual RSU Grant shall vest in twelve (12) substantially equal
installments on each three-month anniversary of the grant date, subject to
continued Board service through the applicable vesting date. The Annual Option
Grant shall vest in thirty-six (36) substantially equal installments on each
monthly anniversary of the grant date, subject to continued Board service
through the applicable vesting date.

 

Annual Non-Executive Chair Equity Grant:

 

If the Board is chaired by a Non-Executive Chairman as of the commencement of
any fiscal year, the Non-Executive Chairman will automatically receive a
restricted stock unit award with respect to the Corporation’s common stock
granted as of the first business day of such fiscal year (the “Annual
Non-Executive Chair Grant”) with a grant date fair value of approximately
$50,000. The Annual Non-Executive Chair Grant shall vest in eight
(8) substantially equal

 

2

--------------------------------------------------------------------------------


 

 

 

installments on each of March 31, June 30, September 30 and December 31,
commencing on the March 31 following the grant date, subject to continued Board
service through the applicable vesting date. For purposes of fiscal year 2016,
the Annual Non-Executive Chair Grant will be granted as of the approval date of
the revised Outside Director Compensation Program and will vest as set forth
above.

 

Each outstanding, unvested equity award issued pursuant to the Initial Grant, an
Annual Grant or an Annual Non-Executive Chair Grant will automatically
accelerate and vest in full on the date on which (i) an Outside Director ceases
to be an Outside Director due to his or her death or disability, (ii) an Outside
Director stands for re-election but is not re-elected to the Board or (iii) upon
a Change of Control (as such term is defined in the Corporation’s Amended &
Restated 2010 Incentive Award Plan).

 

3

--------------------------------------------------------------------------------

 